DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 7-10 seem to disclose structure rather than processes performed to manufacture the semiconductor package.  It is unclear to the Examiner whether the Applicant claiming a device or a method of manufacture.  Examiner notes that these claims overlap statutory classes between method and device.  The Examiner suggests continued use of “method” language such as forming, providing, etc.  In regards to claim 7, the Examiner suggests the following:  “providing a core, forming/coating a first metal layer comprising nickel  (Ni) or cobalt (Co) directly on the core, and forming/coating a second metal layer comprising gold (Au) or platinum (Pt) directly on the on the first metal layer; arranging the core material for reverse flow on the solder paste or the solder bump”. In regards to claims 8-10, the Examiner suggests the following: “providing a first bump having a first diameter less than or equal to…”, “applying/providing the solder layer to/on the side surface…, and coupling the metal socket to the pin…”, “applying/providing the solder layer to/on the whole surface…, and coupling the metal socket to the pin…”, “forming the solder layer on the side/whole surface”.  Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6 and 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 8 of copending Application No. 17/323,705 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distefano et al. (DiStefano) (US 6,324,754 B1) in view of Son et al (Son) (US 2016/0315040 A1).
	In regards to claim 1,  DiStefano (Figs. 4, 6 and associated text) discloses a semiconductor package of a pin-grid-array type (Figs. 4, 6), the semiconductor package (Figs. 4, 6) comprising: a bump pad (item 52) on a first substrate (item 50); a metal socket (item 62, col. 2, lines 15-24) on a second substrate (item 60); a core material (item 42) for reverse reflow on the bump pad (item 52); and solder paste or a solder bump forming a solder layer (item 44) on the core material (item 42) for reverse reflow, the solder paste or the solder bump (item 44) being in contact with the bump pad (item 52), wherein the core material (item 42) for reverse reflow and the solder paste or the solder bump (item 44) bonded to the core material (item 42) for reverse reflow are used as a pin and detachably attached to the metal socket (item 62).
	It would have been obvious to one of ordinary skill in the art to before the effective filing date to modify the second bump pad of DiStefano with the sockets as incorporated by reference (Fig. 6) for the purpose of a permanent or temporary connection.
	Distefano does not specifically disclose the core material for reverse reflow comprises: a core; a first metal layer directly coated on the core, the first metal layer comprising nickel (Ni) or cobalt (Co); and a second metal layer directly coated on the first metal layer, the second metal layer comprising gold (Au) or platinum (Pt).
	Son (Figs. 1, 5, 7, 9B and associated text) discloses the core material (items 110, 210) for reverse reflow comprises: a core (items 111, 211); a first metal layer (items 113, 213) directly coated on the core (items 111, 211), the first metal layer (items 113, 213) comprising nickel (Ni) or cobalt (Co) (paragraph 51); and a second metal layer (items 115, 215) directly coated on the first metal layer (items 113, 213), the second metal layer (items 115, 215) comprising gold (Au) or platinum (Pt) (paragraph 59).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of DiStefano with the teachings of Son for the purpose of have a package of high bonding strength and a high degree of precision.
	DiStefano as modified by Son does not specifically disclose a first diameter of the bump pad is less than or equal to a second diameter of the core material for reverse reflow.
	It would have been obvious to modify the invention to include a bump pad with a first diameter is less than or equal to a second diameter of the core material for reverse reflow, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 2,  DiStefano as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, when the solder layer (item 120b) is mixed with the second metal layer (item 215) at a side surface of the core material (items 110, 210) for reverse reflow, wetting is further increased as compared to a case in which the second metal layer is absent (paragraphs 33, 34).
	In regards to claim 3,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, wherein the solder layer is formed to the side surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (item 62, DiStefano) is detachably attached to the pin to directly contact the second metal layer (items 115, 215, Son) and not to contact the solder layer (item 44, DiStefano, 120b, Son).
	In regards to claim 4,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the solder layer (item 44, Distefano, 120b, Son) is formed on a whole surface of the core material (item 42, DiStefano modified by items 110, 210, Son) for reverse reflow, and the metal socket (item 62, DiStefano) is detachably attached to the pin to directly contact the solder layer (item 44, DiStefano, 120b, Son).
	In regards to claim 5,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein a thickness of the solder layer (item 44, Distefano, 120b, Son) is gradually reduced in a direction away from the first substrate (item 50, DiStefano).
	In regards to claim 6,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the core has a diameter of about 21 μm to about 500 μm (paragraphs 50, 88, Son), and the second metal layer (items 115, 215, Son) has a thickness of about 0.01 μm to 0.3 μm (paragraph 12).
	In regards to claim 7,  DiStefano (Figs. 4, 6 and associated text) discloses a method of manufacturing a semiconductor package of a pin-grid-array type, the method comprising: providing a first substrate (item 50) on which a bump pad (item 52) is arranged; providing a second substrate (item 10, 60) on which a metal socket (item 62) is arranged; mounting solder paste or a solder bump (item 44) on the bump pad (item 52); arranging a core material (item 42) for reflow on the solder paste or the solder bump (item 44); reflowing the solder paste or the solder bump to form a solder layer (item 44) on at least a side surface of the core material (item 44) for reflow; and using the core material (item 42) for reflow and the solder paste or the solder bump bonded to the core material (item 42) for reflow as a pin and coupling the pin to the metal socket (item 62), 
	DiStefano does not specifically disclose a core material for reverse reflow, wherein the core material for reverse reflow comprises: a core; a first metal layer directly coated on the core, the first metal layer comprising nickel (Ni) or cobalt (Co); and a second metal layer directly coated on the first metal layer, the second metal layer comprising gold (Au) or platinum (Pt).
	Son (Figs. 1, 5, 7, 9B and associated text) discloses a core material (items 110, 210) for reverse reflow (paragraph 47); the core material (items 110, 210) for reverse reflow comprises: a core (items 111, 211); a first metal layer (items 113, 213) directly coated on the core (items 111, 211), the first metal layer (items 113, 213) comprising nickel (Ni) or cobalt (Co) (paragraph 51); and a second metal layer (items 115, 215) directly coated on the first metal layer (items 113, 213), the second metal layer (items 115, 215) comprising gold (Au) or platinum (Pt) (paragraph 59).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of DiStefano with the teachings of Son for the purpose of have a package of high bonding strength and a high degree of precision.
	In regards to claim 8, DiStefano as modified by Son does not specifically disclose a first diameter of the bump pad is less than or equal to a second diameter of the core material for reverse reflow.
	It would have been obvious to modify the invention to include a bump pad with a first diameter is less than or equal to a second diameter of the core material for reverse reflow, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 9,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, wherein the solder layer is formed to the side surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (item 62, DiStefano) is coupled to the pin to directly contact the second metal layer (items 115, 215, Son) and not to contact the solder layer (item 44, DiStefano, 120b, Son).
	In regards to claim 10,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the solder layer (item 44, Distefano, 120b, Son) is formed on a whole surface of the core material (item 42, DiStefano modified by items 110, 210, Son) for reverse reflow, and the metal socket (item 62, DiStefano) is coupled to the pin to directly contact the solder layer (item 44, DiStefano, 120b, Son).
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Han) (US 2009/0257209 A1) in view of Son et al (Son) (US 2016/0315040 A1).
	In regards to claim 1,  Han (Fig. 3 and associated text) discloses a semiconductor package of a pin-grid-array type (item 100a), the semiconductor package (item 100a) comprising: a bump pad (item 128) on a first substrate (item 120); a metal socket (item 116 plus 118) on a second substrate (item 110), a core material (item 132 or 132 plus 134) for on the bump pad (item 128), but does not specifically disclose a core material for reverse reflow on the bump pad; and solder paste or a solder bump forming a solder layer on the core material for reverse reflow, the solder paste or the solder bump being in contact with the bump pad, wherein the core material for reverse reflow and the solder paste or the solder bump bonded to the core material for reverse reflow are used as a pin and detachably attached to the metal socket; the core material for reverse reflow comprises: a core; a first metal layer directly coated on the core, the first metal layer comprising nickel (Ni) or cobalt (Co); and a second metal layer directly coated on the first metal layer, the second metal layer comprising gold (Au) or platinum (Pt).
	Han (Fig. 3 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses a core (items 110, 210)  for reverse reflow on the bump pad (item 132); and solder paste or a solder bump forming a solder layer (items 120, 120b) on the core material (items 110, 210) for reverse reflow, the solder paste or the solder bump (items 120, 120b) being in contact with the bump pad (item 132), wherein the core material (items 110, 210) for reverse reflow and the solder paste or the solder bump (items 120, 102b) bonded to the core material (items 110, 210) for reverse reflow are used as a pin (items 110, 210 after reverse reflow) and detachably attached to the metal socket (items 116 plus 118, Han); the core material (items 110, 210) for reverse reflow comprises: a core (items 111, 211); a first metal layer (items 113, 213) directly coated on the core (items 111, 211), the first metal layer (items 113, 213) comprising nickel (Ni) or cobalt (Co) (paragraph 51); and a second metal layer (items 115, 215) directly coated on the first metal layer (items 113, 213), the second metal layer (items 115, 215) comprising gold (Au) or platinum (Pt) (paragraph 59).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Han with the teachings of Son for the purpose of have a package of high bonding strength and a high degree of precision.
	Han as modified by Son does not specifically disclose a first diameter of the bump pad is less than or equal to a second diameter of the core material for reverse reflow.
	It would have been obvious to modify the invention to include a bump pad with a first diameter is less than or equal to a second diameter of the core material for reverse reflow, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 2,  Han as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, when the solder layer (item 120b) is mixed with the second metal layer (item 215) at a side surface of the core material (items 110, 210) for reverse reflow, wetting is further increased as compared to a case in which the second metal layer is absent (paragraphs 33, 34).
	In regards to claim 3,  Han (Fig. 3and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, wherein the solder layer is formed to the side surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (item 116 plus 118, Han) is detachably attached to the pin to directly contact the second metal layer (items 115, 215, Son) and not to contact the solder layer (items 120, 120b, Son).
	In regards to claim 4,  Han (Fig. 3and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the solder layer (items 120, 120b, Son) is formed on a whole surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (items 116 plus 118, Han) is detachably attached to the pin (items 110, 210 after reverse reflow, Son) to directly contact the solder layer (items 120, 120b, Son).
	In regards to claim 5,  Han (Fig. 3 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein a thickness of the solder layer (items 120, 120b, Son) is gradually reduced in a direction away from the first substrate (item 120, Han).
	In regards to claim 6,  Han as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the core has a diameter of about 21 μm to about 500 μm (paragraphs 50, 88, Son), and the second metal layer (items 115, 215, Son) has a thickness of about 0.01 μm to 0.3 μm (paragraph 12).
	In regards to claim 7,  Han (Fig. 3 and associated text) discloses a method of manufacturing a semiconductor package of a pin-grid-array type (item 100a), the method comprising: (item 100a), providing a first substrate (item 120) on which a bump pad (item 128) is arranged; providing a second substrate (item 110) on which a metal socket (items 116 plus 118) is arranged; mounting solder paste or a solder bump (item 132) on the bump pad (item 128); but does not specifically disclose arranging a core material for reverse reflow on the solder paste or the solder bump; reflowing the solder paste or the solder bump to form a solder layer on at least a side surface of the core material for reverse reflow; and using the core material for reverse reflow and the solder paste or the solder bump bonded to the core material for reverse reflow as a pin and coupling the pin to the metal socket; wherein the core material for reverse reflow comprises: a core; a first metal layer directly coated on the core, the first metal layer comprising nickel (Ni) or cobalt (Co); and a second metal layer directly coated on the first metal layer, the second metal layer comprising gold (Au) or platinum (Pt).
	Son (Figs. 1, 5, 7, 9B and associated text) discloses arranging a core material (item 110, 210) for reverse reflow on the solder paste or the solder bump (items 120, 120b); reflowing the solder paste or the solder bump to form a solder layer (item 120, 120b) on at least a side surface of the core material (items 110, 210) for reverse reflow; and using the core material (items 110, 210) for reverse reflow and the solder paste or the solder bump bonded to the core material (items 110, 210) for reflow as a pin and coupling the pin to the metal socket (items 116 plus 118), the core material (items 110, 210) for reverse reflow comprises: a core (items 111, 211); a first metal layer (items 113, 213) directly coated on the core (items 111, 211), the first metal layer (items 113, 213) comprising nickel (Ni) or cobalt (Co) (paragraph 51); and a second metal layer (items 115, 215) directly coated on the first metal layer (items 113, 213), the second metal layer (items 115, 215) comprising gold (Au) or platinum (Pt) (paragraph 59).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Han with the teachings of Son for the purpose of have a package of high bonding strength and a high degree of precision.
	In regards to claim 8, Han as modified by Son does not specifically disclose a first diameter of the bump pad is less than or equal to a second diameter of the core material for reverse reflow.
	It would have been obvious to modify the invention to include a bump pad with a first diameter is less than or equal to a second diameter of the core material for reverse reflow, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 9,  Han (Fig. 3 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, wherein the solder layer (items 120, 120b) is formed to the side surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (items 116 plus 118) is coupled to the pin (items 110, 210 after reflow, Son) to directly contact the second metal layer (items 115, 215, Son) and not to contact the solder layer (items 120, 120b, Son).
	In regards to claim 10,  Han (Fig. 3 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the solder layer (items 120, 120b, Son) is formed on a whole surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (items 116 plus 118, Han) is coupled to the pin (items 110, 210 after reverse reflow, Son) to directly contact the solder layer (items 120, 120b, Son).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 29, 2022